Citation Nr: 1103325	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho

THE ISSUES

1.  Entitlement to service connection for pancreatic cancer.  

2.  Entitlement to service connection for colonic polyps.

3.  Entitlement to an initial rating higher than 40 percent for 
degenerative disc disease of the lumbar spine with fusion.  

4.  Entitlement to an initial rating higher than 10 percent for 
seborrhea of the scalp.  

5.  Entitlement to an initial compensable rating for 
cholelithiasis.  

6.  Entitlement to an initial compensable rating for hemorrhoids.  

7.  Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disability.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1983 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in September 2006 and in May 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal, in November 2008, the Decision Review Officer 
increased the rating for degenerative disc disease of the lumbar 
spine with fusion to 40 percent effective September 2005.  The 
Veteran continued his appeal for a higher rating.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for pancreatic cancer, in a 
statement in December 2010, the Veteran indicated that he had 
applied for Social Security benefits and that although the Social 
Security Administration reportedly agreed that he had disabling 
issues, he was not successful in his claim for benefits.  The 
file does not contain records of the Social Security 
Administration. 




On the claim of service connection for colonic polyps, in service 
two colonoscopies one in September 2002 and another in January 
2005 showed colon polyps.  After service, in October 2007 a 
colonoscopy was normal, but that the Veteran was advised to 
undergo another colonoscopy in three years, because recurring 
polyps required more frequent testing.  In light of the 
foregoing, a VA examination is needed to decide the claim. 

On the claim for increase for degenerative disc disease of the 
lumbar spine, the VA examinations in June 2006 and in November 
2008 are insufficient to evaluate the neurologic manifestations 
of the disability and another VA examination is needed. 

On the claim for increase for seborrhea of the scalp, the Veteran 
has asserted that his skin condition has worsened as the 
condition has spread to other areas of his body.  In view of the 
foregoing, another VA examination is in order.  Given the 
evidence suggesting a material change in his condition, another 
examination is warranted.  38 C.F.R. § 3.327.

On the claim for increase for cholelithiasis, the Veteran 
underwent a cholecystectomy in July 2007.  The Veteran's status 
subsequent to his gall bladder surgery is not clear.  Given the 
evidence suggesting a material change in his condition, another 
examination is warranted.  38 C.F.R. § 3.327. 

On the claim for increase for hemorrhoids, on VA examination in 
June 2006, the examiner did not describe the hemorrhoids 
adequately in order to evaluate the condition under the pertinent 
rating criteria.  As the report of examination is insufficient to 
evaluate the Veteran's hemorrhoids, another VA examination is 
needed.  







On the claim for a total disability rating for compensation based 
on individual unemployability, the RO denied the claim in a 
rating decision in October 2008.  rating decision.  In a 
statement in December 2010, the Veteran raised the claim again, 
stating that he has ongoing and worsening medical problems that 
have prevented him from working since October 2009.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ensure VCAA compliance with the duty 
to notify and the duty to assist on the 
claim for a total disability rating for 
compensation based on individual 
unemployability.

2.  Requests records from the Social 
Security Administration.   If the records 
do not exist or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

3.  Obtain VA records from August 2005 to 
October 2006 and from May 2008 to the 
present from the Boise VA Medical Center. 









4.  Afford the Veteran a VA 
gastrointestinal examination to: 

a).  Determine whether the Veteran has 
recurrent colonic polyps since October 
2007 and, if so, whether the recurrent 
colonic polyps represent a progression of 
the colonic polyps in service or the 
development of a new and separate 
condition. 

b).  Determine whether the cholecystectomy 
in July 2007 was due to the service-
connected cholelithiasis and, if so, 
describe any residuals as either 
a symptomatic, mildly symptomatic, or 
severely symptomatic. 

c).  Describe any current hemorrhoids as 
either large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences, or 
whether there is persistent bleeding and 
secondary anemia associated with the 
hemorrhoids. 

The claims folder should be made available 
to the examiner for review.

5.  Afford the Veteran a VA examination to 
determine the current level of neurological 
impairment due to the service-connected 
degenerative disc disease of the lumbar 
spine with fusion.  

The examiner is asked to describe:  

(a).  Any objective neurological 
abnormalities of the lumbar spine and,

b).  Any incapacitating episodes 
necessitating bed rest and treatment by a 
physician, and if so, the duration of the 
episodes. 

The claims folder should be made available 
to the examiner for review.

6.  Afford the Veteran a VA dermatological 
examination to determine the current 
severity of service-connected seborrhea.  

The examiner is asked to:

a).  Comment on whether a skin disorder 
involves other areas of the body other than 
the scalp, and if so, whether any such skin 
disorder is a manifestation of the 
service-connected seborrhea. 

b). Whether seborrhea covers 20 to 40 
percent of the entire body or 20 to 40 
percent of exposed areas affected; or 
whether it covers more than 40 percent of 
the entire body or more than 40 percent of 
exposed areas affected; or whether 
seborrhea requires systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs during the past 12-month period and, 
if so, what is the total duration of any 
such treatment and was it constant or near-
constant.

The claims folder should be made available 
to the examiner for review.







7.  After the above development is 
completed, adjudicate the claims to include 
the claim for a total disability rating for 
compensation based on individual 
unemployability.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


